373 S.E.2d 439 (1988)
323 N.C. 471
FEDERAL LAND BANK OF COLUMBIA, Plaintiff,
v.
Samuel LIEBEN, Goodson Farms, Inc., J. Michael Goodson, and Estate of Greylin R. Goodson, and Samuel Lieben, Defendant, Cross-Claim Plaintiff and Third Party Plaintiff.
GOODSON FARMS, INC., J. Michael Goodson, and Estate of Greylin R. Goodson, Defendants and Cross-Claim Defendants,
v.
Edward F. MOORE, Third Party Defendant.
No. 201PA88.
Supreme Court of North Carolina.
November 3, 1988.
*440 Richard L. Burrows, Wallace, for plaintiff-appellant.
Petree, Stockton & Robinson by Daniel R. Taylor, Jr. and Clifford Britt, Winston-Salem, for Samuel Lieben, defendant-appellee.
PER CURIAM.
AFFIRMED.